Title: John Adams to Abigail Adams, 25 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 25. 1796
          
          on Wednesday I dined with Mr Russell the Friend of Dr Priestley and while We were at Table, in came large Packets of Letters and Newspapers from England. The Ladies at Table had Letters from their friends and the Scæne was so lively so much like what I had

often felt that it put me into very good humour. The News was what you will see in Fennos Paper.
          Yesterday I dined at the Presidents with Ministers of State and their Ladies foreign and Domestic. After dinner the Gentlemen drew off after the Ladies and left me alone with the President in close Conversation. He detained me there till Nine o Clock and was never more frank and open upon Politicks. I find his Opinions and sentiments are more exactly like mine than I ever knew before, respecting England and France and our American Parties. He gave me Intimations enough that his Reign would be very short. He repeated it three times at least, that this and that was of no Consequence to him personally, as he had but a very litle while to Stay in his present situation. This must be a confidential secret. I have hinted it to no one here.
          The P. told me he had that day recd three or four Letters from his new Minister in London, one of them as late as 29 of December. Mr Pickering informs me, that Mr Adams modestly declined a Presentation at Court but it was insisted on by Lord Grenville: and accordingly he was presented to the King and I think the Queen and made his Harrangues and recd his answers. By the Papers I find that Mr Pinkney appeared at Court on the 28th. of January: after which I presume Mr Adams had nothing to do but return to Holland.
          The Appearances of Peace are as yet but faint.
          The H. of R.s have applied for Papers and the P. has their Request under Consideration. He is not at all pleased with this. a Motion is now before the H. made by Mr Harper that it be resolved that Provision be made to carry into Execution all the Treaties yet published. How long this will be debated I know not. There is danger that the Delay on our Part will occasion delays on the Part of Britain. but I hope not. Three of our Reps, Lyman Dearborne and Varnum voted against all New England except one I believe in Vermont. The Loss of Mr Ames and Mr Dexter has been much lamented. Varnum and Lyman and Dearborne are as inveterate as Giles, by all that I hear.
          I have not yet seen my sons public Letters.
          There is such Rancour of Party that the Prospect of a Change in Administration quite cures me of all Desire to have a share in it.— Repose and Poverty I say.— Yet I am not intimidated. Renegadoes and Adventurers from foreign Countries acquire such an influence among the People although there is no Attachment in their Nature

to Us or our Country and there is every Reason to suspect the worst Influence over them: and sensible People are so fearful of provoking their Wrath and Impudence by exposing them that it is really disgusting to enter on any public stage. The People are so abused and deceived And there is so little Care or Pains taken to undeceive & disabuse them that the Consequences must be very disagreable.
          I am with undiminished Attach / ment your Affectionate
          
            J. A
          
        